ORDER
This matter is before the Court upon a petition of the Board of Commissioners on Grievances and Discipline asking for an order temporarily suspending respondent’s license to practice law and seeking the appointment of an attorney to handle all legal matters involving respondent’s clients. Respondent consents to the relief sought by the Board.
IT IS ORDERED that respondent’s license to practice law is temporarily suspended until further order of the Court.
IT IS FURTHER ORDERED that Darrell Thomas Johnson, Jr., Esquire, is hereby appointed to assume responsibility for respondent’s client files, trust account(s), escrow account(s), operating accounts(s), and any other law office accounts respondent may maintain. Mr. Johnson shall take action as required by Paragraph 33, Rule 413, SCACR, to protect the interests of respondent’s clients. Mr. Johnson may apply to the Chairperson of the Board on Grievances and Discipline for authority to make any disbursements from respondent’s trust accounts), escrow account(s), operating account(s), and any other law office accounts respondent may maintain.
*230IT IS FURTHER ORDERED that this Order, when served on any bank or other financial institution maintaining trust, escrow and/or operating account(s) of respondent, shall serve as an injunction to prevent respondent from making withdrawals from the account(s) and shall further serve as notice to the bank or other financial institution that Darrell Thomas Johnson, Jr., Esquire, has been duly appointed by this Court.
This Order shall be made public.
/s/ Jean H. Toal. A.C.J.
FOR THE COURT